Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
*512IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the appeals for reappraisement set forth in Schedule A hereto attached and made a part hereof consist of Thiourea imported from Germany, which merchandise was appraised on a foreign value, as defined under the provisions of Section 402 (c) of the Tariff Act of 1930, as amended, at DM 3.65 per kilo, plus packing.
IT IS FURTHER STIPULATED AND AGREED that the correct foreign value of the said merchandise, as defined under the provisions of Section 402 (c) of the Tariff Act of 1930, as amended, is DM 3.65 per kilo, net weight packed, and that there was no export value for the merchandise such as or similar to the Thiourea herein imported at the time of exportation thereof, and
IT IS FURTHER STIPULATED AND AGREED that the appeals for re-appraisement are abandoned as to any other merchandise listed on the invoices, and that these appeals may be deemed to be submitted for decision upon this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the thiourea here involved, and that such value was DM 3.65 per kilo, net weight packed.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be entered accordingly.